Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                                         Jul 30 2014, 9:44 am
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT TAD BOHLSEN:

KAREN CELESTINO-HORSEMAN
Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE FINDING OF                      )
CONTEMPT AGAINST TAD BOHLSEN                         )
DURING THE PROCEEDINGS OF                            )
                                                     )
HEALTH AND HOSPITAL CORPORATION                      )
OF MARION COUNTY,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
               vs.                                   )     No. 49A04-1401-PL-34
                                                     )
DICKSON STREET INVESTMENTS, LLC,                     )
                                                     )
       Defendant.                                    )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable David Certo, Judge
                             Cause No. 49F12-1003-PL-13428


                                           July 30, 2014

                    MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
                                     CASE SUMMARY

       Appellant Tab Bohlsen is a partner in Defendant Dickson Street, LLP, which owned

an Indianapolis house that was severely damaged by fire in 2009 (“the House”). Plaintiff

Health and Hospital Corporation of Marion County (“HHC”) issued an order to repair and,

later, filed an unsafe building complaint against Dickson Street. Over the course of several

hearings, many of which Bohlsen failed to attend, the trial court found that Bohlsen had, at

one point, given false testimony under oath and reiterated a previous order that Bohlsen make

the necessary arrangements to demolish the House. The trial court later conducted a hearing

regarding whether Bohlsen should be held in contempt for his false statements, after which it

found Bohlsen in direct contempt and sentenced him to twenty-one days of incarceration.

Following Bohlsen’s motion for relief from judgment, the trial court amended its previous

order to provide that Bohlsen was guilty of indirect contempt. Bohlsen contends that he is

entitled to relief from the trial court’s judgment because (1) the trial court did not appoint a

special judge to hear the contempt allegation and (2) the trial court issued neither a rule to

show cause nor a contempt information. Finding no reversible error, we affirm.

                          FACTS AND PROCEDURAL HISTORY

       Most of the facts underlying this appeal, which are not in dispute, were related by the

trial court in an order issued on June 22, 2011:

                                       Findings of Fact

       1)     Dickson Street Investments, LLC, owns [the House, located] at 915-17
              Woodruff Place West Drive.
       2)     On August 9, 2009, a fire severely damaged [the House]. [HHC] issued
              an order to repair on August 11, 2009.


                                               2
3)   On December 2, 2009, an administrative law judge for the Department
     of Metropolitan Development held a hearing, and the Defendant failed
     to appear. The administrative law judge determined that the parties had
     proper notice and assessed a civil penalty on the Defendant of five
     thousand dollars ($5,000) for “willful failure to comply” with the order
     to repair.
4)   On April 21, 2010, [HHC] filed an unsafe Building Civil Complaint in
     Environmental Court seeking civil penalties, appointment of a receiver,
     emergency demolition by a licensed contractor, and other relief.
5)   On May 18, 2010, Tad Bohlsen appeared on behalf of Dickson Street
     Investments, LLC, but without counsel and after the time he was
     ordered to appear. After meeting with [HHC’s] attorney, Mr. Bohlsen
     signed an agreed judgment on behalf of Dickson Street agreeing that
     “Defendant admits each and every allegation of the Plaintiff’s
     Complaint” and promising “to correct all violations existing at the
     property listed above so that the property meets the minimum standards
     as set forth in The Indiana Unsafe Building Act, IC 36-7-9, which
     includes keeping the property clean and secure.” The agreed judgment
     set a court date of June 1, 2010, at 9 a.m. to complete repairs to
     “chimney, fence, windows, and doors” and to present a “plan for future
     repairs” or face a five hundred dollar ($500) fine.
6)   On June 1, 2010, despite signing the Agreed Judgment, Mr. Bohlsen
     failed to appear in court. Commissioner Melissa Kramer heard
     testimony from Inspector Martin Fields of the Marion County Health
     Department about [the House]. Inspector Fields testified that the
     property had no roof and that the City, not the owner, had removed a
     portion of the roof that was in danger of collapse. He also testified that
     the second floor had collapsed into the first floor and that the owner,
     Dickson Street Investments, LLC, had not made any repairs to the
     structure since the fire occurred. Mr. Fields stated that there are
     occupied homes within ten (10) feet of either side of the burned
     residence and that the County, not the owner, had boarded it. A
     neighbor across the street, Susan Rice, testified that she and other
     neighbors removed broken glass from the sidewalk in front of the
     burned residence and that they also removed trash from the front yard
     that the owner failed to abate.
     Amy Jones, the attorney for [HHC], stated that Mr. Bohlsen failed to
     appear on time on the morning of May 18 as ordered, causing an
     inspector for [HHC] and several interested neighbors who wanted to
     testify to lose the opportunity to do so. Because she did not receive the
     testimony of the inspector or the neighbors, Ms. Jones stated that she
     did not realize the severe damage to the residence and the potentially


                                     3
     imminent collapse of the roof. Ms. Jones stated that she never would
     have entered into the agreed judgment with Dickson Street Investments
     if Mr. Bohlsen had arrived on time and she and the Court had been able
     to receive testimony about the condition of the residence.
     After receiving the testimony and evidence, Commissioner Kramer
     determined that “the property is in such a severe state that it warrants
     demolition” and ordered Dickson Street Investments to appear for a
     compliance hearing on June 8, 2010, at 9 a.m. She also imposed a fine
     of one hundred dollars ($100) per day until the Defendant provided a
     bid to demolish the unsafe structure and a time line for demolition.
     Commissioner Kramer issued a body attachment for Mr. Bohlsen, the
     managing partner of the Defendant who had appeared previously on
     behalf of Dickson Street Investments, LLC, and promised to appear on
     June 1.
7)   On June 8, 2010, Judge Michael Keele received testimony from Mr.
     Bohlsen, who appeared in person and without counsel on behalf of
     Dickson Street Investments, LLC. Mr. Bohlsen arrived late for court at
     10:05 a.m. for a hearing set at 9:00 a.m. Mr. Bohlsen testified that he
     had obtained three bids to fix the roof but did not present any bids to
     the Court. He stated that the bank that issued a loan to Dickson Street
     Investments on the property took all $180,000 in proceeds from
     insurance on the residence, leaving no money for repairs. Mr. Bohlsen
     also testified under oath that he had repaired the fence securing the
     property and stated that he had come to court “to ask for a chance to get
     bids to fix the roof,” a statement inconsistent with his testimony that he
     had obtained bids to repair the roof.
     Inspector Fields testified that the Defendant had performed no work at
     the property and that there had been no improvements to the fence since
     the last hearing. Inspector Fields also testified that the foundation at
     [the House] had cracked and was breaking apart. Inspector Fields
     stated that the reason [HHC] initially issued an order to repair instead
     of an order to demolish is because the property is in a historic district
     and requires additional approvals to demolish.
     At the conclusion of the hearing, Judge Keele reaffirmed the order to
     demolish and the one hundred dollar ($100) daily fine and ordered the
     Defendant to apply to the Indianapolis Historic Preservation
     Commission (IHPC) for a certificate of appropriateness (COA) to
     demolish the structure. Judge Keele also ordered the Defendant to
     appear on July 20, 2010, at 9:00 a.m. to demonstrate a time line for
     demolition and extended the daily fine until the Defendant filed an
     application to demolish, secured a bid to do so, and submitted a plan for
     demolition to the Court.


                                     4
8)    On July 20, the Court granted Dickson Street Investments an additional
      week to file a motion to reconsider the demolition order.
9)    On July 27, 2010, Commissioner Kramer heard Mr. Bohlsen’s request
      for a continuance to hire an attorney and granted a “final continuance”
      of one week to do so over the Plaintiff’s objection.
10)   On August 31, 2010, Mr. Bohlsen did not appear for court as ordered,
      nor did any attorney or legal representative appear on behalf of
      Defendant Dickson Street Investments, LLC. However, a man named
      Steve Waltman appeared and stated that he is a property manager for
      Mr. Bohlsen and that Mr. Bohlsen had asked him to appear in court.
      Over the Plaintiff’s objection, Mr. Waltman told the Court that he
      “helps out” Mr. Bohlsen on various properties and that Mr. Bohlsen
      was “out of town.” The Court also received a document by fax at 5:23
      p.m. on the day before the hearing that purported to be a “Verified
      Complaint Requesting Amendment of Order to Demolish and Motion
      to Continue” signed by Mr. Bohlsen personally. The Plaintiff observed
      that the motion had not been filed in compliance with the Court’s trial
      rules and asked for a finding of contempt of court and jail time for Mr.
      Bohlsen for his personal conduct. Commissioner Kramer denied the
      request for continuance, rejected the purported “complaint” because it
      had not been timely filed, issued a warrant for the arrest of Mr. Bohlsen
      for contempt of her prior order to appear, fixed a cash bond of two
      thousand, five hundred dollars ($2,500), and reset the matter one week
      to August 10.
11)   On August 10, 2010, Mr. Bohlsen again appeared without counsel as
      the representative of Dickson Street Investments, LLC. He stated that
      he missed court because he was “out of town for work, meeting with a
      banker about the roof on this house.” Commissioner Kramer informed
      Mr. Bohlsen that his behavior was “unacceptable,” and she noted the
      numerous hearings that the Court had set and reset because Mr.
      Bohlsen had not appeared on time or failed to appear at all.
      Commissioner Kramer also stated that, “I gave you two continuances
      that I should not have.” She reaffirmed her demolition order and fine
      and gave Mr. Bohlsen one additional week to file paperwork with the
      IHPC to demolish the structure, “or I will find you in contempt and put
      you in jail.”
12)   On August 17, 2010, Judge Pro Tem Cheryl Rivera was presiding. Mr.
      Bohlsen appeared again, this time with attorney Jeff Berg, who entered
      his appearance the day before. Mr. Berg apologized to the Court “on
      behalf of my client for not taking this matter too seriously.” Mr. Berg
      tendered a motion to set aside the judgment to demolish, which was
      denied by the Court. [HHC]’s attorney noted that the Defendant had


                                      5
      not filed an application to demolish the structure and had paid no fee.
      She asked again that Mr. Bohlsen be jailed for contempt. The Court
      took the request under advisement and gave the Defendant another
      week to file the paperwork to demolish [the House].
13)   On August 24, 2010, Judge David Certo was presiding. Mr. Bohlsen
      again appeared pro se on behalf of Dickson Street Investments, LLC,
      and stated that he had tried repeatedly to contact his attorney, Mr. Berg,
      and was unsure why he withdrew. Mr. Bohlsen denied that he
      requested Mr. Berg to withdraw and stated that “I believe Mr. Berg
      might have misunderstood something that was said.” Ms. Jones, the
      attorney for [HHC], then produced the file stamped copy of Mr. Berg’s
      motion to withdraw, which indicated Mr. Berg made the motion to
      withdraw on August 20th after “Defendant requested that the
      undersigned counsel withdraw his appearance in this matter.” She also
      objected to Mr. Bohlsen’s conduct in court, including his lack of
      attention to the proceedings by looking out the window and working on
      his hand-held media device.
      Mr. Bohlsen tendered to the Court a certificate of appropriateness from
      the IHPC. In response, Ms. Jones demonstrated to the Court that Mr.
      Bohlsen signed into court late at 9:25 a.m. for a 9:00 a.m. hearing, left
      court, went to the IHPC offices downtown, applied for and obtained a
      COA to repair, not a certificate of appropriateness to demolish, as had
      been ordered repeatedly, and returned to court for the hearing. When
      asked by Judge Certo why he obtained a COA to repair (with an
      application fee of $250) instead of a COA to demolish (which requires
      an application fee of $1,000), Mr. Bohlsen said “I don’t know that there
      is a huge difference between one or the other,” and “I felt that a COA to
      repair is less expensive, so I thought money would be better spent on
      repairing the property.” Mr. Bohlsen also stated that he was “not
      interested” in demolishing the property. Judge Certo found Mr.
      Bohlsen’s personal conduct in court to constitute direct contempt of
      court, causing delay in the Court’s calendar and defiance toward the
      Court and its orders. Judge Certo offered Mr. Bohlsen a choice of
      paying a fine of $1,000 or spending two days in jail, and Mr. Bohlsen
      chose to pay the fine. Judge Certo then reaffirmed the order to
      demolish and reset the matter for September 7 for Dickson Street
      Investments, LLC, to demonstrate compliance.
14)   On August 27, 2010, Jeffrey Bellamy of the law firm Thrasher,
      Buschman & Voelkel, P.C., entered an appearance on behalf of
      Dickson Street Investments, LLC. On September 8, 2010, the Court
      granted Mr. Bellamy’s motion to withdraw at Defendant’s request,
      stating the Defendant had obtained other Counsel.


                                      6
15)   On September 7, 2010, [HHC] and Defendant’s new attorney Patrick
      Dietrick filed a joint motion to continue the case for the purpose of the
      “Defendant to provide a COA with staff approval for roof repairs.”
      The motion was signed by Mr. Dietrick.
16)   On September 14, 2010, Judge Certo was presiding. Brandon Elward of
      Collignon and Dietrick, P.C., appeared on behalf of Dickson Street
      Investments, LLC, without Mr. Bohlsen. The parties stated that they
      appeared in court on September 7 and signed an agreed order that gave
      Dickson Street an opportunity to repair [the House] if the Defendant
      secured a COA to repair the roof from the staff of the IHPC by
      September 14. Although the Defendant had filed an application to
      demolish the property to cure the prior direct contempt of Court,
      Dickson Street Investments and Mr. Bohlsen failed to secure a COA to
      repair the roof prior to the hearing on September 14 as agreed in the
      joint motion to continue. On behalf of Dickson Street Investments, Mr.
      Elward tendered a drawing of the proposed repairs that was dated
      August 16 but was not submitted to the IHPC until the evening of
      September 13, a price list from Menard’s for materials, and an estimate
      that the roof would cost between $7,000 and $8,000 for materials and
      approximately $5,000 for labor.
      Mr. Bohlsen arrived to court 20 minutes after the hearing began. The
      IHPC’s staff reviewer, Meg Purnsley, testified that the items presented
      in court would not be sufficient to obtain a staff-approved COA for
      roof repair and stated that she gave Mr. Bohlsen a detailed list of
      additional items he needed to obtain the COA on September 10, four
      days before the court hearing. Ms. Purnsley stated that she could issue
      a staff-approved COA for roof repair “within a matter of minutes” if
      the Defendant would provide the documents required to meet the
      IHPC’s mandatory guidelines for staff approval. Mr. Bohlsen denied
      that Ms. Purnsley ever gave him a list of requirements and continued to
      talk about repairing [the House].
      Mr. Bohlsen then testified under oath that he only saw “the duly elected
      judge” (Judge Keele) one time and that “My discussion with him
      indicated to me that it would be acceptable to repair the property.” Mr.
      Bohlsen’s sworn testimony about Judge Keele’s statement and order
      was an unambiguously false account of Judge Keele’s findings and
      order of June 8, 2010. Mr. Bohlsen and his counsel then produced
      drawings that they presented to Ms. Purnsley at 5 p.m. the night before
      the hearing. Ms. Purnsley testified that the drawings were not to scale
      or sufficiently detailed and that the Defendant had failed to include an
      estimate of the cost of work, a time line for the project, and proof of
      financial responsibility to carry out the repairs. Ms. Purnsley provided


                                      7
      a detailed list of items that would be required to obtain staff approval
      for a COA to repair the roof, and the Court reiterated it for the parties.
      Ms. Jones objected to any additional delay, noting that the property in
      question was $14,187 in arrears on property taxes and again requested a
      contempt finding and jail for Mr. Bohlsen personally. She produced for
      the Court the joint motion to continue filed by the parties on September
      7 wherein a continuance was granted on the Defendant’s promise to
      appear on September 14 with a staff-approved COA to repair the roof.
      Mr. Elward objected, stating that he never gave a copy of the terms of
      the joint motion to continue to Mr. Bohlsen. Over [HHC]’s objection,
      the Court gave the Defendant until September 17th at 9 a.m. to satisfy
      the requirements of the IHPC and obtain a COA to repair or to verify
      that he has abandoned his attempts to repair and will proceed with
      demolition as previously ordered by four judicial officers. Mr. Bohlsen
      was warned by the Court about his personal conduct and was informed
      that “Failure to follow any order of the Court will result in jail time” for
      him for his continued and willful hindering and disrupting the Court’s
      calendar and disobeying the Court’s prior lawful orders.
17)   On September 17, Mr. Bohlsen and attorney Patrick Dietrick appeared
      on behalf of Dickson Street Investments. Despite the Court’s prior
      orders, Mr. Bohlsen expressed his intention on behalf of Dickson Street
      Investments, LLC, to repair [the House]. Although the Defendant had
      not secured a COA to repair, the Court received testimony from
      witnesses and exhibits intended to demonstrate that the Defendant
      could do so. Ms. Purnsley testified that she informed Mr. Bohlsen that
      he had not submitted proof of financial ability to complete the project
      and that the estimate for repair, project time line, and scope of work did
      not match the drawings of the project tendered by the Defendant. She
      also pointed out that the notes on the cost estimate did not match the
      repair notes and scope of work. To secure staff approval, Ms. Purnsley
      testified that all the documents must be sufficiently detailed and the
      contents must agree with each other. She testified that she notified Mr.
      Bohlsen by e-mail of the deficiencies in the application, particularly the
      missing financial information. Mr. Bohlsen testified that he was
      “trying to recall” if he had received the e-mail and then denied ever
      getting it.
      Mr. Bohlsen presented a bank statement to the Court dated August 31,
      2010, for an entity called Pine Financial, but he failed to demonstrate
      what that entity is, how it might be related to the project, or if he had
      the authority to draw on its funds. Mr. Bohlsen testified that he and his
      wife are the sole members of Dickson Street Investments, LLC, and
      that Pine Financial is “another Indiana LLC” owned by Mr. Bohlsen


                                       8
      and his wife. He stated Pine Financial owned [the House] before
      Dickson Street purchased it. Mr. Bohlsen also testified that he had
      “other sources” of capital and that “we own other companies.” He
      further stated in response to his attorney’s questions, “We are looking
      for other sources” of funding and he is “shaking the bushes trying to
      find money.” After receiving detailed and lengthy testimony, the Court
      concluded that Dickson Street failed to secure a COA to repair as they
      had promised and as the Court ordered. The Court also found that the
      Defendant had not demonstrated financial ability to complete even the
      first phase of repairs under a certificate of appropriateness to repair the
      roof, even though the ability to pay is the most fundamental
      requirement of any repair project.
      In the face of the Court’s promise of direct contempt for Mr. Bohlsen’s
      continued and willful lack of honesty in his testimony, wrongful blame
      of IHPC staff for his inability to meet their requirements, and ongoing
      disruption of the Court’s calendar, Mr. Bohlsen promised on behalf of
      Dickson Street to demolish the structure as ordered by the Court. At
      the conclusion of the hearing the Court entered a finding in its minutes
      that Mr. Bohlsen and Dickson Street Investments, LLC, were not in
      direct contempt on the promise to abandon repairs and demolish the
      structure as ordered by three prior judicial officers. The Court set a
      compliance hearing on demolition for November 18, 2010.
18)   On November 16, 2010, the Court granted Collignon and Dietrick’s
      motion to withdraw.
19)   On November 17, 2010, the Court granted Mr. Collignon’s motion to
      re-enter as attorney of record but denied a motion to continue the
      compliance hearing because the daily fine imposed by Commissioner
      Kramer and Judge Keele was ongoing and could be cured by the
      Defendant filing an application to demolish, securing a bid to do so,
      and submitting a plan for demolition to the Court.
20)   On November 18, 2010, the parties agreed that the IHPC had continued
      the hearing on Defendant’s application to demolish the structure, and
      they agreed to reset the compliance hearing on December 16, after the
      IHPC’s next meeting on December 1.
21)   On December 7, 2010, the Court granted Collignon and Dietrick’s
      motion to withdraw as counsel for the Defendant.
22)   On December 15, 2010, Katherine Starks, William Richards, and Scott
      Richards entered an appearance as counsel for the Defendant and
      requested a continuance of the hearing set for December 15, as well as
      a pre-trial conference. The Court denied the request to continue,
      instead vacating the hearing and giving Ms. Starks the opportunity to
      file any response to [HHC]’s reply to Defendant’s motion to recuse.


                                       9
      The Court also denied the request for pre-trial conference and reset the
      compliance hearing on demolition and fines for January 6, 2011, at 9
      a.m.
23)   On January 6, 2011, attorney Ryan Frasher entered an appearance as
      counsel for the Defendant. The Court received testimony that Ms.
      Vickie Bohlsen, a member of Dickson Street and the wife of Mr.
      Bohlsen, requested a continuance on Dickson Street’s application for a
      COA to demolish at the IHPC’s meeting in November and that the
      IHPC dismissed the application when Dickson Street’s property
      manager Steve Waltman appeared at the IHPC’s meeting but was
      unprepared to address the application. The Court also heard testimony
      that the Defendant’s application for a certificate of appropriateness to
      repair the property remained pending with the IHPC, although there had
      been no improvements to the structure. The Court reset the matter to
      February 1 and ordered the Defendant to pay $3,000 in outstanding
      fines, withdraw the application for COA to repair the property, and to
      comply with the IHPC’s procedures for application to demolish and
      required notice to neighbors for the March IHPC meeting.
24)   The Court’s hearing on February 1 was reset due to unsafe weather
      conditions. On February 8 Mr. Frasher appeared for the Defendant.
      The Court received testimony about a limb which fell from [the
      House’s lot] onto a neighboring property, damaging a fence. The Court
      also found the property was no longer secured from entry. In addition,
      the Court found that the Defendant paid $3,000 in fines and that the
      IHPC issued a certificate of appropriateness to repair the subject
      property over the names of applicants “Steve Waltman for Tad Bohlsen
      with Pine Financial.” The Court reset the matter for March 8 and
      ordered the members of Dickson Street to appear to explain their non-
      compliance with the Court’s orders, as Mr. Frasher could not do so.
      The Court also ordered Dickson Street to pay another $3,000 of the
      outstanding $22,000 in fines, to withdraw the COA to repair, and to
      comply with all deadlines for applying for a COA to demolish the
      property at the IHPC’s March meeting or face penalties for contempt.
25)   On March 3 Mr. Frasher appeared and asserted that there was a new
      member of Dickson Street named Mr. Mecwan, who appeared for the
      Defendant. However, Mr. Mecwan was unable to answer any questions
      about the case history, the physical condition or the property, or the
      Court’s orders and testified that he had never visited the property. The
      Court found that the Defendant failed to pay the $3,000 in outstanding
      fines as ordered. The Court also found that the Defendant filed a one
      page application for COA to demolish the property with the IHPC and
      that it notified IHPC to withdraw the COA to repair. The Court noted


                                     10
      that the application listed a cost to demolish of “$15,000” but that the
      time line for demolition dated August 20, 2010, stated that the
      demolition would cost “$19,900.” The Court ordered the Defendant to
      comply with the IHPC hearing on April 6 or for all members of
      Dickson Street to appear in court on April 12 to show cause why they
      should not be found in contempt. The Court found that the Defendant
      removed the tree limb from the neighboring property, fixed the fence,
      and secured the property.
26)   On April 11 the Court granted Mr. Frasher’s motion to withdraw as
      counsel for the Defendant.
27)   On April 12 Mr. David Kress of Benesch Friedlander Coplan &
      Aronoff appeared on behalf of the Defendant. Steve Waltman testified
      that he directed a work crew to demolish the east structural wall of the
      property without a permit and that Mr. Bohlsen directed him to file the
      application for the COA to repair the property in January 2011. The
      Court found that the Defendant failed to pay $3,000 toward the
      outstanding fines as ordered and engaged in demolition work on the site
      without a permit and in violation of the Court’s orders and local
      ordinance. The Court also found that the IHPC issued a certificate of
      appropriateness to demolish the property sought by Mr. Kress on behalf
      of the Defendant, despite Mr. Kress’ request for a continuance at the
      meeting. Because of the Defendant’s willful non-compliance with the
      Court’s repeated orders to demolish the property, the Court ordered
      [HHC] to board and then to demolish the unsafe structure.
28)   On May 6 the Defendant notified the Court of its filing of a petition for
      judicial review of the IHPC’s approval of the Defendant’s application
      for a COA to demolish the property. The Defendant alleged that the
      Commission wrongfully failed to grant the Defendant’s motion for a
      continuance pursuant to its rules at the hearing on April 6 and asserted
      that pursuant to “Rule 7 of the rules of the IHPC, all proceedings and
      work on [the House] are automatically stayed.”
29)   On May 17 the Court conducted a hearing. The Court found that the
      Defendant failed to pay any outstanding fines as ordered since April 12.
      Because there was no progress abating the violations, the Court
      imposed a daily fine of $150 until the unsafe structure is demolished.
      The Court reset the matter for June 28 for the Defendant to show cause
      why it should not be held in contempt for failing to pay fines as
      ordered, allegations of wrecking on the property without a permit,
      obtaining a permit to make structural repairs to the property in violation
      of the Court’s order to demolish, and the veracity of Mr. Bohlsen’s
      statements in court and under oath on September 14th when he promised
      on behalf of the Defendant to abandon all attempts to repair the


                                     11
      property and to demolish it.
30)   On June 14 the Court reaffirmed its repeated orders from four judicial
      officers to demolish the unsafe building.

                            Conclusions of Law

1)    Almost two years after a fire that severely damaged [the House],
      Defendant Dickson Street Investments, LLC, has not repaired or
      demolished the property as required by law. Dickson Street
      Investments has failed repeatedly to repair the property and has resisted
      the orders of four judicial officers to demolish the unsafe structure,
      despite the fact that the neighboring residences are occupied.
2)    The Defendant continues to refuse to comply with the Court’s orders to
      demolish the property, despite the Defendant’s promises to do so.
      These promises to comply appear to have been made solely to avoid the
      sanctions of direct contempt.
3)    The Defendant filed an application for a COA to demolish the unsafe
      property with the IHPC and was placed on the agenda by the IHPC at
      its meeting on November 3, 2010. At that meeting the Defendant
      requested a continuance until the December hearing, as provided in the
      IHPC’s rules, and the IHPC granted the continuance. However, at the
      IHPC meeting on December 3, the Defendant chose not to be prepared
      to prosecute its petition, resulting in its dismissal by the IHPC. The
      Defendant availed itself of its one mandatory continuance under the
      IHPC’s rules but still failed to prosecute its petition. The Defendant
      now complains about the IHPC’s grant of the very permit it requested a
      second time. The Defendant’s petition fails to state any harm that the
      Defendant suffered and only attempts to compound the delays that the
      Defendant manufactured by failing to prosecute its first petition for a
      COA to demolish. The Defendant’s petition for certiorari is defective
      as a matter of law because IC 36-7-4-1003 and IC 36-7-1.1-10 only
      permits a “person aggrieved” or an “aggrieved person” to appeal. In no
      way has the Defendant been prejudiced by the IHPC’s grant of its
      second application for a COA.
4)    The Defendant’s complaint for judicial review of the IHPC’s approval
      of its application was not perfected and should be dismissed because
      the Defendant failed to serve notice of its appeal to all the parties,
      specifically the Woodruff Place Civic League, Inc., as required by law.
      Because the complaint is legally deficient on its face, it is not a valid
      “petition” as intended by the Legislature in IC 36-7-4-1005 and IC 36-
      7-11.1-10 and cannot require a delay in these proceedings or a stay of
      the Court’s order to [HHC] to demolish the unsafe building.


                                     12
       5)     When Judge McCarty declined jurisdiction and ordered the petition for
              certiorari transferred to this Court, the Defendant requested a change of
              judge, attempting to evade this Court and to delay these proceedings
              again.
       6)     In the face of the Defendant’s continued and legally baseless efforts to
              frustrate and avoid the Court’s orders, the Court reaffirms its order that
              Health and Hospital Corporation demolish the unsafe structure at 915-
              917 Woodruff Place East Drive forthwith to protect public Health and
              safety.

                                            Order

              The Court’s prior orders for [HHC] to demolish the property are
       reaffirmed.

Appellant’s App. pp. 81-90.

       On June 29, 2011, the House was demolished. At a hearing on July 12, 2011, counsel

for Dickson Street withdrew and Bohlsen did not appear as ordered. The trial court found

Bohlsen in contempt of court, issued an arrest warrant for him, and set a contempt hearing for

August 16, 2011. On August 16, 2011, Judge Certo conducted a hearing relating to whether

Bohlsen had misrepresented to him on September 14, 2010, what Judge Keel had told

Bohlsen on June 8, 2010. After taking Bohlsen’s testimony, Judge Certo found that Bohlsen

had given “unambiguously false” testimony that “could only have been intended to mislead

the court[,]” found Bohlsen in direct contempt, and sentenced him to twenty-one days of

incarceration. Appellant’s App. p. 21.

       On August 22, 2013, Bohlsen filed a motion for relief from judgment. On December

24, 2013, the trial court issued its order on Bohlsen’s motion for relief from judgment, ruling

that it had incorrectly found him guilty of direct contempt. The trial court concluded,

however, that the procedural requirements for finding Bohlsen guilty of indirect contempt


                                              13
had been satisfied and modified its ruling to reflect a finding of indirect contempt.

                              DISCUSSION AND DECISION

       The trial court ultimately found Bohlsen to be guilty of indirect contempt of court. In

general, “[d]irect contempt involves actions occurring near the court, interfering with the

business of the court, of which the judge has personal knowledge. Indirect contempt

undermines the activities of the court but fails to satisfy one of the other direct contempt

requirements.” Hopping v. State, 637 N.E.2d 1294, 1296 (Ind. 1994). It is not in dispute that

Bohlsen’s false statements to the trial court would, at most, constitute indirect contempt of

court. See, e.g., In re Marriage of Neiswinger, 477 N.E.2d 257, 260 (Ind. 1985) (“We hold

that giving false testimony in the manner done here, the falsity of which could not be known

but only inferred by reference to later testimony and which, unlike, for example, a refusal to

testify, apparently caused no disturbance or disruption or palpable offense to the proceedings

does not warrant a summary conviction and, therefore, is not a direct contempt.”).

       Indiana Code chapter 34-47-3 governs indirect contempt proceedings.

       (a) In all cases of indirect contempts, the person charged with indirect
       contempt is entitled:
           (1) before answering the charge; or
           (2) being punished for the contempt;
       to be served with a rule of the court against which the contempt was alleged to
       have been committed.
       (b) The rule to show cause must:
           (1) clearly and distinctly set forth the facts that are alleged to constitute the
           contempt;
           (2) specify the time and place of the facts with reasonable certainty, as to
           inform the defendant of the nature and circumstances of the charge against
           the defendant; and




                                                14
          (3) specify a time and place at which the defendant is required to show
          cause, in the court, why the defendant should not be attached and punished
          for such contempt.
      (c) The court shall, on proper showing, extend the time provided under
      subsection (b)(3) to give the defendant a reasonable and just opportunity to be
      purged of the contempt.
      (d) A rule provided for under subsection (b) may not issue until the facts
      alleged to constitute the contempt have been:
          (1) brought to the knowledge of the court by an information; and
          (2) duly verified by the oath of affirmation of some officers of the court or
          other responsible person.

Ind. Code § 34-47-3-5.

      Indiana Code section 34-47-3-7 provides for the appointment of a special judge to

hear and decide an allegation of indirect contempt under certain circumstances:

      (a) Except as provided in subsection (b), this section applies to all cases of
      indirect contempt of courts of this state, other than the supreme court or the
      court of appeals.
      (b) This section does not apply to indirect contempts growing out of willfully
      resisting, hindering, delaying, or disobeying any lawful process or order of
      court.
      (c) The court against which the alleged contempt was committed shall, at the
      time the rule to show cause is issued, nominate three (3) competent and
      disinterested persons, each of whom shall be an available judge or member of
      the Indiana bar, to be submitted to the parties in the action, from which the
      state, by the prosecuting attorney, and the defendant shall immediately strike
      off one (1) name each.
      (d) The court shall appoint the person who remains unchallenged under
      subsection (c) to preside in the cause as special judge.
      (e) If the prosecuting attorney, the defendant, or the defendant’s attorney
      refuse to strike off the names under subsection (c), then the clerk of the court
      shall strike for them.
      (f) If the person appointed under subsection (d) is an attorney and not a regular
      judge, and if that person consents to serve, the person shall be qualified as
      other judges. The person’s appointment and oath shall be filed with the clerk
      and entered on the order book of the court. The appointed person may hear and
      determine the cause until the cause is disposed of.

      We now proceed to Bohlsen’s specific contentions.


                                             15
                      I. Whether the Trial Court Erred in Denying
                       Bohlsen’s Motion for Relief from Judgment

       Bohlsen contends that the trial court erred in denying his motion for relief from

judgment because the trial court’s underlying judgment of indirect contempt is void. Indiana

Trial Rule 60(B)(6) provides that on a motion the court may relieve a party from a judgment

if “the judgment is void[.]” The weight of Indiana authority regarding the standard of review

of the denial of such a motion holds that

       a motion under T.R. Rule 60(B)(6) alleging the judgment is void requires no
       discretion on the part of the trial court because either the judgment is void or it
       is valid. Schoffstall v. Failey (1979), 180 Ind. App. 528, 389 N.E.2d 361, 363.
       Void judgments can be attacked, directly or collaterally, at any time.
       International Alliance of Theatrical Stage Employees v. Sunshine Promotions,
       Inc. (1990), Ind. App., 555 N.E.2d 1309, 1315.

Santiago v. Kilmer, 605 N.E.2d 237, 239 (Ind. Ct. App. 1992), trans. denied; see also

Farmers Mut. Ins. Co. v. M Jewell, LLC, 992 N.E.2d 751, 754 (Ind. Ct. App. 2013), trans.

denied; Yoder v. Colonial Nat’l Mortg., 920 N.E.2d 798, 801 (Ind. Ct. App. 2010); Laflamme

v. Goodwin, 911 N.E.2d 660, 664 (Ind. Ct. App. 2009); LePore v. Norwest Bank Ind., N.A.,

860 N.E.2d 632, 634 (Ind. Ct. App. 2007); Hotmix & Bituminous Equip. Inc. v. Hardrock

Equip. Corp., 719 N.E.2d 824, 826 (Ind. Ct. App. 1999).

       Bohlsen contends that the trial court’s judgment of indirect contempt is void because

the trial court did not appoint a special judge to hear and decide the matter. While we are

skeptical that the trial court’s judgment would indeed be “void” if it had been required to

appoint a special judge and failed to do so, we need not address the matter in such depth.

The Indiana Supreme Court has addressed the question and squarely held that the



                                               16
appointment of a special judge is not required in indirect contempt proceedings in civil cases.

In the case of Bangs v. Northern Indiana Power Co., 211 Ind. 628, 6 N.E.2d 563 (1937), the

Indiana Supreme Court evaluated a claim that a special judge should have been appointed to

conduct an indirect contempt proceeding, which was brought under a predecessor statute to

Indiana Code section 34-47-3-7:

               The section further provides that from the names submitted by the court
       ‘the state of Indiana, by the prosecuting attorney, and the defendant, shall
       immediately strike off one of such names each. * * * If the prosecuting
       attorney or the defendant, or his attorney, refuse to strike off the names, then
       the clerk of such court shall strike for them.’ Evidently the Legislature had in
       mind criminal contempt cases in which the prosecuting attorney represented
       the state. When the 1931 act is read in connection with other statutes upon the
       subject of change of venue, and when it is considered that the facts here
       involved constitute civil contempt, it is plain that the statute relied upon by
       appellants does not apply, but applies only in the matter of the selection of
       judges and the right to change of venue in criminal contempt cases.

Bangs v. N. Ind. Power Co., 211 Ind. at 633-34, 6 N.E.2d at 565 (asterisks in original).

       As previously mentioned, Indiana Code section 34-47-3-7(c) provides that

       The court against which the alleged contempt was committed shall, at the time
       the rule to show cause is issued, nominate three (3) competent and
       disinterested persons, each of whom shall be an available judge or member of
       the Indiana bar, to be submitted to the parties in the action, from which the
       state, by the prosecuting attorney, and the defendant shall immediately strike
       off one (1) name each.

(Emphasis added).

       We conclude, as did the Bangs court, that the requirement that the prosecuting

attorney strike one of the special judge nominees makes it clear that the appointment of a

special judge is only required in criminal cases, one of which this is not. The trial court did

not err in denying Bohlsen’s motion for relief from judgment on the basis that it erroneously


                                              17
failed to appoint a special judge.

                  II. Whether the Trial Court Abused its Discretion in
                  Denying Bohlsen’s Motion for Relief from Judgment

       Bohlsen contends that the trial court abused its discretion in denying his motion for

relief from judgment. Our review of a trial court’s grant or denial of a motion for relief from

judgment pursuant to Trial Rule 60(B) is limited to determining whether the trial court

committed an abuse of discretion. Citimortgage, Inc. v. Barabas, 950 N.E.2d 12, 15 (Ind. Ct.

App. 2011). A trial court abuses its discretion when its ruling is clearly against the logic and

effect of the facts and circumstances before the court. TacCo Falcon Point, Inc. v. Atlantic

Ltd. P’ship XII, 937 N.E.2d 1212, 1218 (Ind. Ct. App. 2010). The burden is on the movant

for relief from judgment to demonstrate that the relief is both necessary and just. In re

Paternity of M.W., 949 N.E.2d 839, 842 (Ind. Ct. App. 2011). Trial Rule 60(B) “affords

relief in extraordinary circumstances which are not the result of any fault or negligence on

the part of the movant.” Goldsmith v. Jones, 761 N.E.2d 471, 474 (Ind. Ct. App. 2002).

Bohlsen contends that he is entitled to relief pursuant to Trial Rule 60(B)(8), which allows

for relief for “any reason justifying relief from the operation of the judgment[.]” Bohlsen

acknowledges that “[r]elief under this subsection is reserved for those cases where

exceptional circumstances justify extraordinary relief.” Lake Cnty. Trust Co. v. Gainer Bank,

N.A., 555 N.E.2d 1356, 1360 (Ind. Ct. App. 1990), trans. denied.

       Bohlsen first argues that relief from the trial court’s judgment of contempt is justified

because the trial court issued an order on June 22, 2011, in which it found that he had

provided false testimony, which was later the subject of the contempt hearing of August 16,


                                              18
2011. Bohlsen seems to argue that all of this establishes that the trial court prejudged his

guilt and that the contempt hearing was therefore a mere formality. Bohlsen contends that

because the trial court had allegedly already made up its mind prior to the contempt hearing,

the appointment of a special judge was necessary. We have already determined, however,

that the appointment of a special judge to hear indirect contempt allegations is not required in

civil cases, and Bohlsen does not explain how such an appointment might have helped him in

any event.

       Bohlsen also notes that the trial court issued neither a formal rule to show cause nor a

contempt information pursuant to Indiana Code section 34-47-3-5.

       If no rule to show cause is issued in compliance with this statute, a court may
       lack the authority to hold a person in contempt. See Carter v. Johnson, 745
N.E.2d 237, 241 (Ind. Ct. App. 2001). Strict compliance with the rule to show
       cause statute may be excused if it is clear the alleged contemnor nevertheless
       had clear notice of the accusations against him or her, for example because he
       or she received a copy of an original contempt information that contained
       detailed factual allegations, or if he or she appears at the contempt hearing and
       admits to the factual basis for a contempt finding. See Lasater v. Lasater, 809
N.E.2d 380, 385-86 (Ind. Ct. App. 2004); Mitchell v. Stevenson, 677 N.E.2d
551, 560-61 (Ind. Ct. App. 1997), trans. denied.

In re Paternity of J.T.I., 875 N.E.2d 447, 451 (Ind. Ct. App. 2007). The overriding principle

to be served is that “due process requires notice, an opportunity to be heard, and an

opportunity to confront witnesses.” Ind. State Bd. of Educ. v. Brownsburg Cmt’y. Sch. Corp.,

842 N.E.2d 885, 889 (Ind. Ct. App. 2006).

       The trial court made the following findings relevant to the question of whether

Bohlsen received the process that was due:

       5.     This Court provided Mr. Bohlsen with his due process rights and

                                              19
     protections, as is indicated by the record:
a.      On May 17, 2011, the Court’s Chronological Case Summary entry,
        reflecting the Court’s order for the hearing that day, states:
        …Defendant is ordered to show cause why it should not be found in
        contempt on 28 June at 10 am for failing to pay fines as ordered,
        allegations of wrecking on the property without a permit, obtaining
        a permit for structural repair in January 2011 from IHPC, and
        veracity of Mr. Bohlsen’s in court statements on 14 Sept 2010 about
        Judge Keele’s order on in court promise to abandon attempt to
        repair in lieu of being found in direct contempt of court on 17
        September 2010. All members of Dickson Street Investments, LLC
        ordered to appear…
b.      On June 27, 2011, the Court “on its own motion reset [the] matter
        due to scheduling conflicts.” The contempt hearing was
        rescheduled for July 12, 2011 at 9:00 a.m.
c.      On July 12, 2011, Mr. Kress, one of Mr. Bohlsen’s numerous
        attorneys throughout this litigation, appeared and indicated that Mr.
        Bohlsen fired him the prior Friday (July 8, 2011). Mr. Bohlsen,
        however, did not appear, and the Court issued a warrant with a
        $15,000 cash bond. The Court reset the contempt hearing for
        August 16, 2011, at 9:00 a.m.
d.      On July 29, 2011, Andrew B. Arnett filed an Appearance on behalf
        of Mr. Bohlsen, a “non-party.” Counsel also filed a Motion to
        Recall Bench Warrant, in which counsel asked the Court, among
        other requests, to vacate the contempt finding from July 12, 2011.
        As there had been no finding of contempt on July 12, 2011, the
        Motion was denied on August 3, 2011, with an entry that the matter
        would be heard “16 August on contempt for Mr. Bohlsen’s prior in
        court statements.”
e.      On August 15, 2011, “Defendant Tad Bohlsen, by counsel [Arnett]”
        sought a continuance of the contempt hearing scheduled for August
        16, 2011. The basis for the motion was that “[c]ounsel … has just
        entered his appearance … needs more time to prepare for the
        contempt hearing.”
f.      The Court’s Order on August 15, 2011, as reflected in the ccs, and
        faxed to counsel a t 3:40 p.m. on August 15, 2011, states:
        Court denies Mr. Bohlsen’s Motion to Continue, as the date was
        confirmed for his convenience on August 3rd, and the request for
        continuance is not timely. The Court will extend courtesy to Mr.
        Arnett, as it has to more than a dozen attorneys who have entered
        appearances in this case on behalf of Mr. Bohlsen in various
        capacities, including providing transcripts concerning the contempt


                                    20
                   allegations.
       6.     It is clear from the record that Bohlsen was aware, or should have been
              aware, of the purpose of the contempt hearing, as well as the specific
              allegation for which he was to answer. Lesh v. Chandler, 944 N.E.2d
942, 954 (Ind. Ct. App. 2011).
       7.     This Court also provided Bohlsen with an opportunity to present
              testimony and evidence to the Court as to why he should not be held in
              contempt.
       8.     At the previously-scheduled contempt hearing on August 16, 2011,
              Bohlsen appeared in person and by counsel, Mr. Arnett. As this case
              was an ongoing matter, the Court, over the Plaintiff’s objections, heard
              only the contempt matters and not the other remaining allegations
              which were the subject of the case.
       9.     On August 16, 2011, Bohlsen was provided the opportunity to explain
              to the Court why he should not be held in contempt. At the conclusion
              of the hearing, the Court was not persuaded that Bohlsen’s testimony
              sufficiently denied, explained, or excused the facts underlying the
              contempt proceeding. Because his personal conduct defied the Court’s
              orders and attempted to deceive a judicial officer, the Court held
              Bohlsen in contempt a second time and ordered Bohlsen to serve a 21-
              day sentence of incarceration.

Appellant’s Br. pp. 25-26 (footnotes omitted).

       The trial court’s findings on this question, none of which Bohlsen challenges, amply

support a conclusion that Bohlsen had clear notice of the allegations against him and when he

would be given the opportunity to defend himself. The CCS indicates that on May 17, 2011,

the trial court ordered Bohlsen to show cause why he should not be held in contempt for,

inter alia, his in-court statements “on 14 Sept 2010 about Judge Keele’s order on in court

promise to abandon attempt to repair[.]” Appellant’s App. p. 18. The CCS entry indicates

that the matter had been reset “to 16 Aug on contemptfor [sic] Mr. Bohlsen’s prior in court

statements[.]” Appellant’s App. p. 20. Bohlsen does not claim ignorance of these entries,

which clearly indicate the nature of the allegations against him and when they would be



                                             21
heard. Moreover, Bohlsen does not deny that he was given the opportunity to present

evidence at the hearing, which he did. Under the circumstances of this case, we conclude

that the trial court’s failure to issue a rule to show cause and a contempt information did not

deny Bohlsen due process.

       The judgment of the trial court is affirmed.

RILEY, J., and ROBB, J., concur.




                                              22